Citation Nr: 0207378	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  98-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1981 to June 
1985.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
When the veteran's case was before the Board in April 2000, 
it was remanded for additional development.  The claims 
folder was returned to the Board for further appellate action 
in April 2002.

The veteran and his wife testified at a hearing before a 
hearing officer at the VA benefits office in Cincinnati, Ohio 
in June 1998.  In October 1999, the veteran testified at a 
hearing before the undersigned Member of the Board at the 
Louisville, Kentucky RO.  Transcripts of both hearings are of 
record.

In a statement received at the Board in May 2002, the veteran 
indicated that his current mental conditions are related to 
the "1973-1985 series M-51-A1-jeep.  The significance of 
this statement is not clear to the Board.  If the veteran is 
seeking service connection for psychiatric or mental 
disability, he should so inform the RO, which should respond 
appropriately to any such claim filed by the veteran.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The traumatic arthritis of the veteran's left knee is not 
manifested by more than limitation of flexion to 45 degrees.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 
5260, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the record reveals that the veteran submitted a 
claim of entitlement to service connection for a left knee 
disability in July 1986.  His service medical records show 
that he was involved in a motor vehicle accident in November 
1982, wherein he sustained a puncture wound of his left 
medial femoral condyle.  Exploration revealed a wound that 
went into the soft tissue.  Service connection was granted in 
September 1986 for a residual scar from the puncture wound of 
the inner aspect of the left knee.  A noncompensable rating 
was assigned.  

A VA X-ray report dated in May 1995 shows that slight 
degenerative arthritis changes in the patellofemoral 
compartment area of the veteran's left knee was found.  The 
remainder of the knee findings were unremarkable, to include 
the absence of any loose bodies or joint effusion.  The 
impression was slight osteoarthritis of the knee.

The veteran submitted a claim for an increased evaluation in 
November 1996.  He noted that he received treatment at the 
Cincinnati, Ohio VA Medical Center (VAMC).  

A VA examination was conducted in January 1997.  The 
veteran's claims folder was not available for review.  The 
veteran reported that he had been involved in a motor vehicle 
accident and sustained a puncture wound of his left knee.  He 
stated that he was treated in a tent outside of his barracks 
for a few days and later in his room.  He indicated that he 
was then taken to the hospital for treatment, and that his 
left knee was drained.  The veteran stated that his left knee 
had always been painful but had worsened in the past year and 
was becoming steadily worse.  He indicated that he was unable 
to work because of knee pain.  He stated that the knee was 
constantly painful and that he had trouble walking.  
Examination revealed a distinct limp favoring the left leg.  
The veteran appeared to be in some discomfort, and he was 
observed to experience some difficulty in dressing and 
undressing.  The medial aspect of the veteran's left knee 
toward the posterior aspect had a rounded, irregular scar 
measuring one inch in diameter.  The scar was tender to 
touch.  The veteran resisted any palpation of the knee, 
stating that the knee hurt.  There was no redness or swelling 
of the left knee.  The left patella was "hypomobile" 
compared to the right.  The veteran's left knee flexed very 
slowly and with evident discomfort to 90 degrees, and some 
crepitus was present on flexion and extension.  There was no 
instability or atrophy.  The diagnosis was traumatic 
arthritis of the left knee.

In May 1997 the RO granted a 10 percent rating for traumatic 
arthritis of the left knee.  The RO explained that the 
disability had previously been evaluated as a puncture wound 
of the inner aspect of the left knee. 

A June 1997 progress note shows that the veteran was 
utilizing a cane for ambulation assistance.  He reported that 
he had used a cane since his traumatic injury.  The examiner 
noted that the veteran was sedentary at home secondary to his 
reported discomfort.  The veteran complained of increased 
discomfort with climbing stairs, prolonged walking and 
standing.  The examiner noted that January 1997 X-rays showed 
mild degenerative changes of the patellofemoral joint space 
with mild narrowing and spurring.  The veteran was observed 
to have an antalgic gait favoring the left lower extremity.  
He was noted to be moderately overweight and unable to 
tolerate any position for more than a few minutes.  Active 
range of motion of the left knee was zero to 90 degrees and 
strength of the left lower extremity was diminished.  The 
veteran expressed significantly limited ability to tolerate 
minimal light touch or pressure at the left knee.  He was 
given a home exercise program and a transcutaneous electrical 
nerve stimulation (TENS) unit.  The assessment was left lower 
extremity demonstration of pain and dysfunction out of 
proportion with the X-ray impression.  The veteran was noted 
to be intolerant of evaluation of biomechanical dysfunction.  
An orthopedic consultation was recommended to obtain a 
clearer picture of the veteran's disability.  

A July 1997 orthopedic assessment indicates nonspecific pain 
of the left knee and notes excessive behavior.  The veteran 
was noted to request narcotics.  The examiner indicated that 
he would be prescribed no narcotics through the orthopedics 
clinic.  A July 1997 bone scan was reported to be normal.  An 
August 1997 magnetic resonance imaging (MRI) test revealed a 
very small left knee joint effusion.  The cruciate and 
collateral ligaments were intact and the menisci were normal.  
The bone marrow signal within the imaged osseous structures 
was normal.  There were no soft tissue masses.  The 
impression was a normal MRI of the left knee with the 
exception of a very small knee joint effusion.

A January 1998 physical therapy note indicates that an MRI 
revealed significant scarring at the site of trauma to the 
left knee.  The veteran reported intense pain with minimal 
effect of medications except for Tylenol #3.  The veteran 
walked with a stiff left lower extremity and cane in his 
right hand.  He was unable to tolerate range of motion 
testing and had difficulty sustaining a solid quadriceps set 
on the left.  A subsequent January 1998 physical therapy note 
indicates that the veteran experienced positive pain relief 
with the TENS unit, but had increased pain after its use.  
The veteran declined further evaluation.  Active and passive 
range of motion was limited to about 80 degrees due to 
guarding.  The veteran stated that he did a lot of walking 
and worked on range of motion of the left knee as tolerated.  

The veteran submitted to a VA examination in March 1998.  The 
examiner noted that the claims folder was not available for 
review.  The veteran's Jeep accident was noted, as well as 
the veteran's report that he was subsequently treated with 
debridement, drainage, and intravenous antibiotics.  The 
veteran reported that in November 1996 he developed severe 
left knee pain and swelling, and had experienced progressive 
symptoms since that time.  He indicated that he had constant 
pain, weakness and frequent swelling, but denied heat, 
redness or stiffness.  He reported giving away of the left 
knee when walking up stairs but denied locking.  The veteran 
also reported fatigability and lack of endurance and stated 
that he had pain with repetitive flexion and extension of the 
knee.  He indicated that he had intermittent episodes of 
increased symptomatology and that he had been to an emergency 
room for pain injections.  The veteran expressed that he had 
experienced a chronic progressive increase in his symptoms.  
He reported that precipitating factors included standing, 
walking and sitting as well as climbing stairs, walking for 
less than one hour, walking hills, and squatting.  He 
indicated that alleviating factors were hot Epsom salt baths, 
use of the TENS unit and use of a heating pad.  He stated 
that during periods of particularly active symptoms, he 
required bed rest.  He was noted to use a cane and stated 
that its use was primarily for his left knee, but the 
examiner noted that the veteran was also known to have a low 
back condition.  Physical examination revealed a nonfixated, 
stellate, depressed scar of the left medial distal thigh.  
The scar was exquisitely sensitive to palpation, and the 
veteran reported that palpation caused a pins and needles 
feeling.  The veteran's thighs were equal in circumference, 
as were his knees and calves.  There was no sign of atrophy.  
Active flexion was to 10 degrees, with passive flexion to 110 
degrees.  Extension was to zero degrees and valgus deformity 
was zero degrees.  The examiner was unable to grade weakness, 
as no left leg resistance was felt for knee flexion and 
extension or ankle dorsi, plantar flexion, inversion or 
eversion.  Pain was reported with more than 10 degrees of 
flexion of the left knee.  Pain was also reported with 
extension.  The veteran was able to sit in the examination 
chair for the interview with his left knee flexed from 70 to 
90 degrees and he was able to mount and dismount the 
examination table exhibiting more than 30 degrees of flexion 
of the left knee.  He stated that he was unable to heel 
stance, toe stance, squat or hop.  There was no edema or 
venous varicosities.  Sensation and pulses were intact.  The 
veteran's gait was markedly antalgic with no circumduction.  
He walked with the left lower extremity extended fully and 
stiff at the knee.  There was no evidence of edema, effusion, 
or instability in either knee.  Drawer, gap, Lachman's and 
McMurray's tests were negative.  There was no evidence of 
redness, heat, or abnormal movement.  Mild subpatellar 
crepitus was noted.  There was exceptional guarding and 
complaint of pain with most examination maneuvers.  Slightly 
increased right heel wear was noted on the veteran's shoes.  
The veteran was noted to exhibit prominent pain behaviors 
with body contortions during the examination.  Inconsistent 
range of motion was observed during movement from outside the 
examination room to the examination chair, about the 
examination room and on the examination table as it compared 
to measured active and passive range of motion.  Strength 
findings were also noted to be inconsistent.  X-rays revealed 
minimal spurs in the margin of the articular surface of the 
patella indicating minimal degenerative changes.  The films 
were otherwise unremarkable.  The impression was mild left 
knee degenerative joint disease with possible scar neuroma of 
the medial thigh, and symptom magnification.  The examiner 
pointed out that he had requested a psychiatric examination 
regarding the symptom magnification and pain behaviors.  The 
examiner also noted that he had discussed the lack of 
physical findings with the veteran and his wife.

A May 1998 treatment note shows an assessment of probable 
chronic complex regional pain syndrome and left knee 
osteoarthritis.  

In a May 1998 statement, the veteran indicated that he had 
missed work due to his left knee disability.  He submitted 
statements from his employers indicating the amount of time 
lost.  The veteran indicated that he wished to work but felt 
that his disability had impacted his ability to do so and 
should therefore be assigned a higher evaluation.  The 
veteran also noted that he was not seen by an orthopedist at 
his most recent VA examination.

As noted above, the veteran and his wife testified before a 
hearing officer at the RO in June 1998.  The veteran 
described his disability and the pain and limitation it 
caused.  He indicated that he had swelling during cold 
weather, and that he experienced instability and limitation 
of motion of the knee.  He indicated that he had been issued 
a cane about one and one half years prior.  He also indicated 
that he had been given a TENS unit but that he had increased 
pain after its use.  The veteran also stated that his 
disability had interfered with his ability to obtain and 
maintain employment.  He reported that he had last worked 
three weeks prior to the hearing, dispatching cabs for a taxi 
company.  The veteran stated that Tylenol # 3 helped with his 
left knee pain.  

In March 1999 the RO granted a separate 10 percent evaluation 
for a scar of the left femoral condyle.  In an October 1999 
statement the veteran indicated that he did not wish to 
pursue an appeal with respect to this rating.

The veteran testified before the undersigned Member of the 
Board in October 1999.  In describing his left knee 
disability, the veteran indicated that he could walk no 
further than one and one-half blocks.  He stated that he had 
difficulty climbing stairs.  He also indicated that cold 
weather exacerbated his pain and caused his knee to swell.  
He described his problem using the TENS unit and noted that 
he had been given a cane and was prescribed Ibuprofen for his 
discomfort.  The veteran indicated that he received treatment 
through VA but that he had not been there since his last VA 
examination in 1998.  When asked why he had not returned for 
further treatment, the veteran indicated that he had been 
told there was nothing more that could be done for his left 
knee.  He reported that he had worked the day prior to the 
hearing, but that he had missed a good deal of work because 
of his disability.  He stated that he stopped working full 
time because of his knee disability.  He reported that his 
current job as a dispatcher did not require walking or 
standing, but that sitting also caused pain and that he could 
not work full time in that capacity.  

A November 1999 VA progress note indicates that the veteran 
reported knee pain, tenderness, restricted range of motion 
and sensitivity to any type of light pressure.  The veteran 
reported that he did not like to take medications, but that 
Tylenol # 3 helped him sleep.  The veteran's left knee was 
exquisitely tender to touch and showed some swelling.  There 
was no redness or heat.  The veteran would not allow the 
examiner to determine the limits of range of motion due to 
tenderness.

The veteran was also seen for a mental health intake 
interview in November 1999.  A full history was elicited.  
The diagnostic impression was rule out major depressive 
disorder versus adjustment disorder and rule out alcohol 
abuse.  The examiner noted that the veteran was referred to a 
VA psychiatrist for an assessment and psychiatric 
medications.

X-rays taken in December 1999 reveal tiny patellar spurs 
bilaterally.  There was no evidence of joint effusion.  The 
left knee findings were stable compared to films dated in 
January 1997.

A January 2000 VA progress note shows that the veteran 
developed severe pain after walking more than usual on New 
Year's Eve.  He reported that he felt no pain while walking 
because he had been drinking.  He indicated that he had run 
out of Tylenol # 3.  The veteran's left knee was exquisitely 
tender to touch, and he winced when the anterior drawer 
maneuver was attempted.  He was noted to be very hesitant 
during the examination.  Slight edema was noted, being worse 
on the right.  The veteran refused physical therapy and an 
orthopedics consultation.  His anti-inflammatory medication 
was changed.  The examiner noted that no further narcotics 
would be prescribed at that time.  

In July 2000 the veteran returned seeking pain medication for 
his knee.  He continued to complain of the same burning pain 
in his left leg.  The examiner assessed chronic knee pain, 
and indicated that the veteran was repeatedly noncompliant 
with recommendations.  A November progress note shows that 
the veteran's knee pain was controlled with Tylenol # 3.

The veteran was seen in January 2001 with complaints of left 
leg pain in the past 24 hours.  No assessment was made.  

An April 2001 statement from a VA nurse practitioner 
indicates that the veteran had reported his inability to work 
secondary to leg pain and stress.  

A VA orthopedic examination was conducted in June 2001.  The 
examiner thoroughly reviewed the veteran's medical records.  
The veteran complained of constant left knee pain that he 
rated in severity as 8 out of 10.  He indicated that he could 
not stand for more than10 minutes, walk more than two blocks, 
or sit more than 10 to 15 minutes without developing pain.  
He reported that he had to move his knee joint frequently for 
pain relief, and that his pain radiated from the kneecap up 
the anterior thigh.  He complained of stiffness of the knee 
after sitting and noted that his left knee swelled and turned 
red and warm on the medial side with weather changes.  He 
denied any history of giving way or buckling from 
instability.  He endorsed fatigue with loss of endurance.  
The veteran denied flare-ups.  He noted that he used a cane 
issued by the Cincinnati VAMC and had done so for the past 
four years.  He denied use of any other adaptive devices.  He 
also denied a history of episodes of dislocation or recurrent 
subluxation.  There were no constitutional symptoms 
consistent with inflammatory arthritis.  

Physical examination revealed a three-centimeter by five-
centimeter stellate scar with moderate underlying tissue loss 
on the left medial thigh.  There was exaggerated tenderness 
in the scar but no adherence.  Thigh circumference at the 
site of the scar was equal at 43 centimeters bilaterally.  
The examiner noted that despite the veteran's claim of being 
able to sit for only 10 to 15 minutes, he sat for 30 minutes 
in the waiting room then for 40 minutes in the examination 
room and got up only after describing his inability to remain 
seated.  The veteran then arose every two to three minutes 
with full weight bearing on the left knee each time he stood 
up.  There was a great deal of subjective evidence of pain.  
At the lightest touch of the leg or knee the veteran was 
noted to scream and flail, at times throwing himself backward 
on the examination table.  The examiner noted that despite 
the veteran's dramatic outburst, there were no objective 
physiological signs of pain such as wincing, gasping, 
guarding, flushing, shortness of breath, or racing heart.  
When the veteran dressed and undressed, he repeatedly touched 
his knee and thigh with no sign of discomfort.  The examiner 
indicated that it was not possible to determine how the 
veteran might be affected following repetitive use or during 
flare-ups.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
There was no crepitus in the knee, and strength was 5/5 
against even the strongest resistance.  During the formal 
examination, the veteran appeared to be unable to bear weight 
without using his cane.  When allowed to use it, he walked 
holding the right knee stiffly but walked normally on the 
left leg.  He easily bent his left knee to take off his shoes 
and put them on.  He stated that he could not rise on his 
toes and heels but did so after being encouraged.  His gait 
improved markedly after the formal examination, and when he 
was observed leaving the examination area and walking down 
the hall, he used his cane and had only slightly decreased 
flexion of the left knee during ambulation.  Range of motion 
was flexion to 130 degrees active and to 145 degrees passive.  
Extension was full at zero degrees.  There was no varus or 
valgus motion in the neutral position at zero degrees or in 
30 degrees of flexion.  The anterior and posterior drawer 
signs and Lachman's test were normal.  McMurray's test was 
negative.  The examiner's diagnostic impression was that the 
veteran had chondromalacia patella of the left knee with 
minimal degenerative joint disease.  The veteran's subjective 
complaints during the examination were noted to be out of 
proportion to the objective physical findings.  The examiner 
pointed out that the only current objective manifestation of 
traumatic arthritis was a mild limp despite the veteran's 
complaints of severe pain.  She also noted that the only 
objective manifestations of any chronic complex regional pain 
syndrome involving the distal thigh and knee region of the 
left lower extremity were symptom magnification and 
behavioral outbursts that were out of proportion to any 
objective findings and not those seen in patients in severe 
pain.  She concluded that the pain manifestations seen were 
secondary to a behavioral etiology, emphasizing that his 
review of the record had revealed situations in which the 
veteran was found to have exhibited complaints and behaviors 
out of proportion with the objective findings.  The examiner 
opined that the veteran's traumatic arthritis of the left 
knee and any associated pain had no effect on the veteran's 
ability to work, particularly since the veteran's current 
position entailed sitting before a computer and did not 
involve manual labor.

A VA examination for mental disorders was also conducted in 
June 2001.  The veteran reported that he worked for a taxi 
cab company and had been employed there for the past 10 
years.  He indicated that he worked approximately 15 hours 
per week, and could not work more because he could not handle 
the stress.  He reported that after service, he had worked in 
a tool and die factory and stated that his longest full-time 
employment was for four years with his current employer, 
prior to his changing to part time employment.  The history 
of the veteran's left knee disability was discussed.  The 
veteran indicated that he had financial stressors and that he 
worried about being able to support his family.  The examiner 
noted that the veteran frequently used foul language, but did 
not do so in a threatening manner and was in fact quite 
jovial throughout the examination.  The veteran endorsed 
difficulty with sleep, stating that it was difficult to get 
into a comfortable position.  He denied suicidal ideation and 
was hopeful of the future.  He stated that he hoped to buy a 
house and a car for his wife in the future, and indicated 
that he wanted "30 percent because that is where they help 
you by a house."  He indicated that his left knee disability 
caused a decreased ability to relate to his wife and hampered 
his activity level with his children as well as his general 
recreational activity.  

Objectively, the veteran was found to be pleasant and very 
interactive.  He used a cane to assist with ambulation and 
stood twice during the one hour evaluation.  The examiner 
noted, however, that when the veteran stood he did not place 
the cane on the left side so as to support his weight but 
instead place the cane between his legs an arose from the 
chair.  The veteran showed the examiner his scar and was 
noted to display no objective evidence of discomfort on 
rolling up his pant leg.  The veteran was well oriented and 
his memory was intact.  His thoughts were goal directed and 
his affect was bright throughout the evaluation.  

The diagnoses were psychological factors affecting the 
physical condition status post knee injury and alcohol 
dependence in remission.  The veteran's Global Assessment of 
Functioning was evaluated with a score of 75 to 80.  In 
summary the examiner stated that the diagnosis of 
psychological factors affecting the physical condition of 
status post knee injury was meant to reflect that the veteran 
endorsed a considerable degree of impact on various areas of 
his life and the pain he perceived from his knee injury.  He 
noted that the evidence of record indicated that the pain 
described by the veteran was beyond that expected for the 
demonstrated knee injury.  He also noted that the veteran had 
not displayed overt signs of physical discomfort during the 
examination, with no outward appearance of grimacing or 
sweating which might indicate the degree of pain expressed by 
the veteran.  The veteran did not display a mood disorder or 
thought disorder which would notably impact his ability to 
function.  The psychological factors felt to impact the 
veteran were his perceived limitations on his functioning.  
The examiner concluded that those perceived limitations 
exceeded the physical findings.

At a subsequent June 2001 orthopedics consultation, the 
veteran's left knee was exquisitely tender.  He achieved full 
range of motion of the left knee and it was stable to 
ligamentous testing.  The impression was chondromalacia 
patella.

The veteran underwent disability examinations for the purpose 
of state disability benefits in June 2001.  Pain and 
tenderness were noted in the left knee and thigh.  The 
veteran was noted to be tender to light tough in the knee and 
thigh with palpation with significant complaints.  The 
examiner noted that he could not assess a great deal about 
the veteran's left leg because he was not allowed to perform 
bony palpation or range of motion testing due to complaints 
of pain.  Range of motion of the left knee, as observed when 
the veteran moved on and off of the examination table and 
sitting in a chair, was zero to 100 degrees.  There was no 
tenderness in the right knee.  Examination of the legs 
revealed no redness, warmth, swelling, fluid, laxity or 
crepitus.  No diagnosis was made regarding the veteran's left 
knee.  In summary, the examiner indicated that no testing was 
performed with regard to range of motion or significant 
palpation of the veteran's left leg secondary to complaints 
of pain.  On a separate form, the examiner noted that the 
examination was incomplete secondary to the veteran's 
complaints of pain, which made it impossible to predict the 
left knee disability's impact.

In a July 2001 addendum to his mental disorders examination 
report, the examiner pointed out that the orthopedic examiner 
had ruled out the possibility of chronic complex regional 
pain syndrome and that such pain manifestations as were seen 
were deemed secondary to a behavioral etiology.  The 
psychiatric examiner noted that his diagnosis of 
psychological factors affecting the physical condition of 
status post knee injury was meant to reflect that in 
evaluating the veteran, discussing the case with the 
orthopedic examiner, and reviewing the claims folder, it was 
felt that the psychological factors were the apparent focus 
of the veteran on the perceived limitations on his 
functioning rather than being an actual secondary 
psychological condition related to the military injury.  The 
examiner concluded that the psychological factors diagnosed 
were not service related, but reflected the veteran's 
perceived limitations on his condition which were described 
as having a higher than expected impact on his functioning.

In May 2002, the veteran submitted duplicates of medical 
records already associated with the claims folder.  He also 
submitted photographs, which presumably depict his left knee.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
October 2001.  The record reflects that the veteran has been 
apprised of the information and evidence necessary to 
substantiate his claim.  The RO has scheduled VA examinations 
of the veteran's disability and has obtained VA treatment 
records identified by the veteran.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.

In sum, the facts relevant to the claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

The veteran is currently in receipt of a 10 percent 
evaluation for traumatic arthritis of his left knee.  
Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Slight knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate knee impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for removal of semilunar cartilage if it 
is symptomatic. 

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Review of the record reflects that the veteran reports pain 
in the left knee which is aggravated by standing, walking and 
sitting, and that his activity is severely limited by his 
left knee disability.  The veteran maintains that his knee is 
extremely painful.  However, the veteran's subjective 
complaints have not been borne out by objective findings.  
Radiographic and MRI examinations have revealed only 
chondromalacia patella and minimal to mild degenerative 
changes.  Moreover, the June 2001 VA examiner found no 
objective evidence of pain and pointed out that the veteran 
screamed and flailed on examination of his left knee but did 
not exhibit objective physiological signs of pain.  The 
examiner also noted that the veteran's range of motion was 
good except for during the formal examination, noting that 
the veteran's gait improved markedly following the 
examination.  A March 1998 VA examiner found symptom 
magnification and noted the lack of physical findings to 
support the veteran's pain complaints, as well as 
demonstration of inconsistent range of motion between formal 
examination and the veteran's movement outside the 
examination room and about the examination room during the 
examination.  While this examiner noted no resistance during 
strength testing, he pointed out that the veteran's thighs 
measured equally and that there was no visible atrophy.  
Notably, the June 2001 examiner found strength to be 5/5 
against even the strongest resistance.  The veteran's 
reported dysfunction has been found to be out of proportion 
with X-ray findings.

The veteran's failure to cooperate with the examinations has 
prevented the examiners from accurately ascertaining the 
extent of any functional impairment from the service-
connected disability.  Examiners have observed that the 
veteran is able to fully extend his knee and to flex it to 
well beyond 45 degrees.  There is no evidence of 
incoordination, and the evidence demonstrates that the 
veteran has no atrophy or weakness.  The extent of any 
additional functional impairment due to pain, during flare 
ups or on repeated use can not be ascertained due to the 
veteran's failure to cooperate.  Based upon the objective 
medical evidence, the Board must conclude that the veteran 
does not have limitation of motion in excess of that 
contemplated by the assigned evaluation of 10 percent.   

With respect to the other potentially applicable diagnostic 
codes, the Board observes that the veteran has not undergone 
removal of semilunar cartilage and he does not have malunion 
of the tibia or fibula.  There is no objective evidence of 
instability, subluxation, dislocated semilunar cartilage, or 
locking.  Therefore, he does not meet the criteria for a 
compensable evaluation under any other potentially applicable 
diagnostic code.

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
objectively manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  
Therefore, in the Board's opinion, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this issue for extra-schedular consideration 
is not warranted.









ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

